                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHRISTOPHER L. SCRUGGS,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:18-CV-758-JD-MGG

 C.O. MANGOLD, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Christopher L. Scruggs, a prisoner without a lawyer, filed objections to this

court’s order screening his complaint (ECF 7), which will be construed as a motion to

reconsider the screening order (ECF 5) issued pursuant to 28 U.S.C. § 1915A.

       As was outlined in the screening order, pursuant to 28 U.S.C. § 1915A, the court

must review a complaint filed by a prisoner and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. 28 U.S.C. § 1915A(a), (b). The

court must bear in mind, however, that “[a] document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007).

       Scruggs asserts that this court erred in dismissing Sergeant Young. The facts

underlying the complaint were fully outlined in the prior order and will not be repeated

here, except as is relevant to the present motion. As to Sergeant Young, Scruggs alleges
that Sergeant Young knew that Officer Mangold wanted to beat him up, and that

Sergeant Young should have alerted someone to the setup before it was carried out.

More specifically, Scruggs alleges that he relayed to Sergeant Young that Officer

Mangold was saying he wanted to kick his ass. And, with Sergeant Young present,

Scruggs said to Officer Mangold, “if you want to kick my ass all you have to do is what

you did last time and just tell them I spit on you.” (Id.) As explained in the screening

order, “officers who have a realistic opportunity to step forward and prevent a fellow

officer from violating a plaintiff's right through the use of excessive force but fail to do

so” may be held liable. Miller v. Smith, 220 F.3d 491, 495 (7th Cir. 2000) (citing Yang v.

Hardin, 37 F.3d 282, 285 (7th Cir.1994). This is what has become known as a “failure to

intervene” basis for a constitutional violation under the Eighth Amendment, a principle

which this circuit has long recognized. Fillmore v. Page, 358 F.3d 496 506 (7th Cir. 2004);

Crowder v. Lash, 687 F.2d 996, 1005 (7th Cir.1982). Scruggs argues that this court erred in

dismissing Sergeant Young because he had an opportunity to intervene to prevent his

fellow officers from using excessive force, but Sergeant Young’s dismissal was not

based on whether he had an opportunity to intervene. Rather, it cannot be reasonably

inferred from the brief exchange between Scruggs and Sergeant Young that Sergeant

Young was aware that there was anything for him to intervene in. Officer Mangold was

not using excessive force against Scruggs at the time these comments were made, and

the comments Scruggs includes in his complaint were not sufficiently specific to place

Sergeant Young on notice that Officer Mangold intended to use force against Scruggs




                                              2
without cause. Accordingly, Scruggs has not stated a claim against Sergeant Young, and

the court stands by its decision to dismiss him.

       Next, Scruggs objects to the court’s handling of his request that he be permitted

to recover damages for mental and emotional distress. Scruggs was granted leave to

seek compensatory damages from several defendants. Damages for mental and

emotional suffering are merely a type of compensatory damages. See 42 U.S.C. 1997e(e);

Thomas v. Illinois, 697 F.3d 612, 614 (7th Cir. 2012). Thus, the court’s screening order does

not preclude Scruggs from recovering for mental and emotional distress if he prevails

on his claims.

       Lastly, Scruggs objects to the dismissal of his injunctive relief claims. Scruggs’

injunctive relief claims were dismissed because the events alleged in this complaint

occurred at Westville Correctional Facility, but he is no longer housed there. The Court

concluded that his requests for injunctive relief were therefore moot. He now argues

that, because he is still incarcerated, he could be sent back to Westville. If a prisoner is

released or transferred to another prison after he files a complaint, “his request for

injunctive relief against officials of the first prison is moot unless ‘he can demonstrate

that he is likely to be retransferred.’” Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996),

quoting Moore v. Thieret, 862 F.2d 148, 150 (7th Cir. 1988). Scruggs’ argument is based on

nothing more than the mere fact that he is still being held by the Indiana Department of

Corrections. Thus, he has not demonstrated that he is likely to be retransferred. Scruggs

also argues that his injunctive relief claims are not moot because the IDOC is now using

digital cameras where footage can be easily edited to conceal the defendants’ actions,


                                               3
and that videos have been edited in some of his other cases. Scruggs has not alleged that

any defendant he has been granted leave to proceed against in this case has edited

video footage relevant to this case. Indeed, until discovery takes place and he obtains

relevant videos, he will not know if a video has been altered or not. This is a discovery

issue. If Scruggs obtains video footage through the discovery process and believes it has

been edited, then he can make his argument in the context of his specific complaint and

seek appropriate relief.

       For these reasons, the court DENIES Scruggs’ request for reconsideration (ECF

7).

       SO ORDERED on December 11, 2018

                                                   /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
